NO. 07-06-0482-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 JANUARY 30, 2007

                        ______________________________


                   MIRIAM JENNETTE GRANADOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B16346-0515; HONORABLE ED SELF, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Following an open plea of guilty, Appellant Miriam Jennette Granados was convicted

of driving while intoxicated. Electing to have the jury assess punishment, Appellant was
sentenced to 180 days confinement and a $2,000 fine. The clerk’s record was filed on

January 22, 2007, and the reporter’s record has yet to be filed.1


       The trial court’s Certification of Defendant’s Right of Appeal contained in the clerk’s

record reflects “the defendant waived the right of appeal.” After a careful examination of

the clerk’s record, this Court determined there is no written waiver by Appellant of the right

of appeal. An inquiry by the appellate court clerk to the trial court clerk confirmed that no

written waiver exists. We now abate the appeal and remand the cause for an amended

certification.


       Upon remand, the trial court shall execute an amended certification correctly

reflecting whether Appellant has the right of appeal. See generally Dears v. State, 154
S.W.3d 610, 614 (Tex.Crim.App. 2005) (concluding that an appellate court has the ability

to examine a certification for defectiveness and obtain another when appropriate). The

amended certification is to be included in a supplemental clerk’s record to be filed with the

clerk of this Court on or before March 2, 2007.


       It is so ordered.


                                                  Per Curiam


Do not publish.


       1
       The due date for the reporter’s record is suspended by this abatement. The
reporter’s record will be due thirty days after reinstatement.

                                              2